DETAILED ACTION

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
 
 2.	The Office action is in response to the patent application filed on January 29, 2020.  The application contains 20 claims.  Claims 1-20 are directed to a method for authentication.  Claims 1-20 are pending.

Claim Objections
3.	Claims 2-16, and 18-20 are objected to because of the following informalities:
Referring to claims 2-16: 
            Claims 2-16 are dependent from independent claim 1, and therefore ‘A method according to…’ should be ‘The method according to…’.
Referring to claims 18-20: 
            Claims 18-20 are dependent from independent clam 17, and therefore ‘A method according to…’ should be ‘The method according to…’. 

Double Patenting
            4. 	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees. See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).                     A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double 
 (i)       Claims 1-16 of instant application 16/766,195 (hereafter '195) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of Patent No. 10,366,215 (hereafter '215). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-16 of '195 are found in claim 1-19 of '215.                      Therefore, Claims 1-16 of ‘195 are anticipated by claim 1-19 of '215, because all the limitation of broader genus claims of '806 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
(ii)        Claims 1-16 of instant application 16/766,195 (hereafter '195) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-33 of Patent No. 10,565,359 (hereafter '359). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-16 of '195 are found in claim 1-33 of '359.                      Therefore, Claims 1-16 of ‘195 are anticipated by claim 1-33 of '359, because all the limitation of broader genus claims of '806 are contained in the narrower species claims of '630, as enunciated in ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001). 
(iii)        Claims 1-16 of instant application 16/766,195 (hereafter '195) are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-19 of Application No. 16/730,017 (hereafter '017). Although the conflicting claims are not identical, they are not patentably distinct from each other because all the limitations of claims 1-16 of '195 are found in claim 1-19 of '017.

                      "A later patent claim is not patentably distinct from an earlier patent claim if the later claim is obvious over, or anticipated by, the earlier claim. In re Lon.qi, 759 F.2d at 896, 225 USPQ at 651 (affirming a holding of obviousness-type double patenting because the claims at issue were obvious over claims in four prior art patents); In re Ber.q, 140 F.3d at 1437, 46 USPQ2d at 1233 (Fed. Cir. 1998) (affirming a holding of obviousness-type double patenting where a patent application claim to a genus is anticipated by a patent claim to a species within that genus). " ELI LILLY AND COMPANY v BARR LABORATORIES, INC., United States Court of Appeals for the Federal Circuit, ON PETITION FOR REHEARING EN BANC (DECIDED: May 30, 2001).                       This is an obviousness-type double patenting rejection because the conflicting claims have in fact been patented. 
 
Claim Rejections - 35 USC § 103

5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

6.	Claims 1-20  are rejected under 35 U.S.C. 103 as being unpatentable over Yi et al. (U.S. 2014/0201831 A1), in view of Morris et al. (U.S. 2006/0037067 A1), hereinafter “Morris”.
Referring to claim 1:

 	           A computer-implemented verification method comprising: 
           enabling a user to input an identifier into an electronic device having: 
                      i)    a display screen (see Yi, fig. 5, item 500 comprising a display screen); and 
           ii)   an operable first keypad generated at runtime and comprising a plurality of keys, each key having at least one indicia associated with it which, when operated by the user, causes the associated indicia to be inputted into the device (see Yi, fig. 5, item 510 is an operable keypad); 
            by operating at least one key of the operable first keypad via an image of a second keypad which is displayed at least partially within a keypad zone of the display screen, and which functions as a cover superimposed over the operable first keypad such that user identification of a key of the second keypad at a location with the image operates a corresponding key of the operable first keypad to provide an encoded version of the user’s input (see Yi, fig. 5; [0009] ‘when a plurality of images included in the image window and a plurality of keys included in the keypad window sequentially overlap with each other [i.e., the image of a second keypad functions as a cover superimposing the operable keypad ] , whether a plurality of keys and the identification image corresponding to the password sequentially overlap;’); and 
             the encoded version of the user’s input and sending it from the device to a server in an authorization message (see Yi, [0009] ‘authenticating the password when the plurality of keys and the identification image corresponding to the password sequentially overlap’).
 	However, Yi does not disclose the encrypting.
ii.	Morris disclose the encrypting (see Morris, [0014] ‘customer’s bank authorization data’; [0052] ‘encrypted’).
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to implement encrypting.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  
and to a system employing such a method.“ (see Morris, [0003]).
Referring to claims 2, 18:
	Yi and Morris further disclose:
           the second keypad is a scrambled keypad (see Yi, [0035] ‘The location of the identification image 421 may be randomly located by the image setter 212.’).
Referring to claim 3:
	 	Yi and Morris further disclose:
                      the amount, the encryption (see Morris, [0014] ‘customer’s bank authorization data’; [0052] ‘encrypted’).
 		It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to implement encrypting.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi,  because Morris teaches “The present invention relates to a method of secure data communication 
and to a system employing such a method.“ (see Morris, [0003]). 
Referring to claim 4:
	 	Yi and Morris further disclose:
           requesting, by the electronic device, the image of the second keypad from a server (see Morris, [0016] ‘secure communication between a server and a terminal remote from the server,’).
	           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to use a server.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi,  because Morris teaches “The present invention relates to a method of secure data communication and to a system employing such a method “ (see Morris, [0003]).  
Referring to claim 5:

          capturing, at the electronic device, a payment amount and payment card details (see Morris, [0014] ‘capture’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to implement capturing.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi,  because Morris teaches “The present invention relates to a method of secure data communication and to a system employing such a method “ (see Morris, [0003]).
Referring to claim 6:
	 	Yi and Morris further disclose:
                      the electronic device further comprises an application arranged to initiate a payment transaction, request the image of the second keypad, encrypt the encoded version of the user’s input and send the payment transaction to a server for authorization (see Morris, [0039] ‘The client terminal 1 then uses the received image data to modify 
the appearance of the display 4 so as to present the user with a plurality of characters (e.g. numerals, letters and symbols etc) whose positions are arranged randomly.’; [0041] ‘a transaction’ ‘server’ ‘authorization’; [0052] ‘encrypted’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to implement the image of a second keypad for a payment transaction.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi,  because Morris teaches using the image of a second keypad to enhance data security.
Referring to claim 7:
	 	Yi and Morris further disclose:
                      generating a plurality of images of second keypads; filtering the plurality of images to ensure that no image in the plurality depicts any keys which are in the same position as the corresponding key in the operable first keypad; and selecting one image 
Referring to claim 8:
	 	Yi and Morris further disclose:
           the selected image is sent to the electronic device from a remotely located computer-based resource (see Morris, [0016] ‘secure communication between a server and a terminal remote from the server,’).
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to use a server.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi,  because Morris teaches “The present invention relates to a method of secure data communication 
and to a system employing such a method.“ (see Morris, [0003]). 
Referring to claim 9:
	 	Yi and Morris further disclose:
           at least one of the plurality of images of second keypads comprises an image of a keypad scrambled in accordance with a random generation process (see Morris, [0036] ‘The image generator 8 takes the random string received from the combination generator 7 and generates image data suitable for display on the client terminal 1.’).
            It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to use a scrambled keypad. Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi,  because Morris teaches “The present invention relates to a method of secure data communication 
and to a system employing such a method.“ (see Morris, [0003]). 
Referring to claim 10:

           the selected at least one image is discarded if one or more keys of the keypad represented by the selected image positionally correspond to the same key on the operable first keypad (see Yi, [0012] ‘The selecting of the identification image and one or more dummy image may include selecting a number of images included in the image window, an arrangement of images included in the image window, or a location of the identification image.’).
Referring to claim 11:
	 	Yi and Morris further disclose:
	the selected image covers the keypad zone completely, exactly or partially (see Yi, fig. 5).
Referring to claim 12:
	 	Yi and Morris further disclose:
          the keypad zone is in a fixed position (see Yi, fig. 5).
Referring to claim 13:
	 	Yi and Morris further disclose:
          the keypad zone occupies the entire screen of the electronic device (see Yi, fig. 5).
Referring to claims 14, 20:
	 	Yi and Morris further disclose:
           wherein the operable first keypad is an object generated at run-time (see Yi, [0008] ‘a password authentication’).
Referring to claim 15:
	 	Yi and Morris further disclose:
          wherein the image of the second keypad comprises at least one or more of numeric digits, alphabetical characters, punctuation symbols or other indicia (see Yi, fig. 5; [0009] ‘when a plurality of images included in the image window and a plurality of keys included in the keypad window sequentially overlap with each other [i.e., the image of a second keypad functions as a cover superimposing the operable keypad ] , whether a plurality of keys and the identification image corresponding to the password sequentially overlap;’).
Referring to claim 16:
	 	Yi and Morris further disclose:
           the keypad zone comprises a plurality of sub-zones, wherein each sub-zone corresponds to a keypad key (see Yi, fig. 5).
Referring to claim 17:
	i. 	Yi teaches:
 	           A computer-implemented verification method comprising: 
           providing an electronic device that communicates with a server, wherein the electronic device includes a display screen and an operable keypad generated at runtime, the operable keypad comprising a plurality of keys, each key having at least one indicia associated with it which, when operated by the user, causes the associated indicia to be inputted into the device (see Yi, fig. 5, item 500 (an electronic device), item 510 (an operable keypad) );	
            enabling a user to input an encoded version of an identifier into the electronic device by the user selecting keys of a keypad image which is displayed at least partially within a keypad zone of the display screen, and which functions as a cover superimposed over the operable keypad such that user selection of a key of the keypad image at a location with the keypad image operates a corresponding key of the operable keypad to provide an encoded version of the user’s input (see Yi, fig. 5; [0009] ‘when a plurality of images included in the image window and a plurality of keys included in the keypad window sequentially overlap with each other [i.e., the image of a second keypad functions as a cover superimposing the operable keypad ] , whether a plurality of keys and the identification image corresponding to the password sequentially overlap;’); and 
           sending an authorization message from the electronic device to the server, wherein the authorization message includes the encoded version of the identifier (see Yi, [0009] ‘authenticating the password when the plurality of keys and the identification image corresponding to the password sequentially overlap’). 
 	However, Yi does not disclose the encrypting. 
ii.	Morris disclose the encrypting (see Morris, [0052] ‘encrypted’).
	iii.	It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the 
and to a system employing such a method.“ (see Morris, [0003]).
Referring to claim 19:
	 	Yi and Morris further disclose:
           the authorization message includes an encrypted form of the encoded version of the identifier (see Morris,  [0052] ‘encrypted’). 
           It would have been obvious to one of the ordinary skilled in the art, before the effective filing date of the claimed invention, to apply the teaching of Morris into the system of Yi to implement encrypting.  Yi teaches "a password authentication technique for preventing a password from being exposed via shoulder surfing.” (see Yi, [0003]).  Therefore, Morris’s teaching could enhance the system of Yi, because Morris teaches “The present invention relates to a method of secure data communication 
and to a system employing such a method.“ (see Morris, [0003]).

Conclusion

7.	The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.
(a)	Shin; Hwa-Shik (US 20060053301 A1) disclose Device and method for inputting password using random keypad;
(b)	Elvitigala; Rajith Tharanga (US 20060224523 A1) disclose Dynamic keypad;
(c)	Almeida; John (US 20080168546 A1) disclose randomized images collection method enabling a user means for entering data from an insecure client-computing device to a server-computing device;
(d)	Tian; WeiCheng et al. (US 20100174653 A1) disclose Secure method and device of financial transaction;


 	8.          Any inquiry concerning this communication or earlier communications from the examiner should be directed to Peiliang Pan whose telephone number is (571) 272-5987.  The examiner can normally be reached on Monday-Friday 8:00 am - 5:00 pm EST.
            If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saleh Najjar can be reached on (571) 272-4006.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
            Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/PEILIANG PAN/
Examiner, Art Unit 2492

/TAE K KIM/Primary Examiner, Art Unit 2492